IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-50694
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

STEPHEN BOGDON,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-88-CR-120
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Stephen Bogdon, Texas prisoner # 40215-080, appeals the

district court’s denial of his motion to reduce his term of

imprisonment under 28 U.S.C. § 3582(c)(2).    He argues that the

district court abused its discretion in dismissing his §

3582(c)(2) motion.   He argues that Amendment 268, which clarified

§ 4B1.2(2) of the U.S. Sentencing Guidelines, should be applied

retroactively to reduce his term of imprisonment.    Because

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50694
                               - 2 -

Amendment 268 is not listed as having retroactive application

under § 1B1.10(c) of the Guidelines, Bogdon may not obtain relief

under § 3582(c)(2).   See United States v. Shaw, 30 F.3d 26, 29-30

(5th Cir. 1994); United States v. Miller, 903 F.2d 3412, 349 (5th

Cir. 1990).

     AFFIRMED.